Exhibit 10.1

EXECUTION

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
December 14, 2011 by and between Lam Research Corporation, a Delaware
corporation (“Parent”), and the undersigned Shareholder (the “Shareholder”) of
Novellus Systems, Inc., a California corporation (the “Company”).

WITNESSETH:

WHEREAS, Parent, BLMS Inc., a California corporation and wholly-owned subsidiary
of Parent (“Merger Sub”), and the Company have entered into an Agreement and
Plan of Merger of even date herewith (as it may be amended from time to time,
the “Merger Agreement”), which provides for, among other things, the merger of
Merger Sub with and into the Company (the “Merger”) with the Company continuing
as the surviving corporation of the Merger and pursuant to which all outstanding
shares of capital stock of the Company will be converted into the right to
receive the consideration set forth in the Merger Agreement (the “Merger
Consideration”).

WHEREAS, the Shareholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of that
number of shares of the outstanding capital stock of the Company, and is the
holder of options to purchase such number of shares of capital stock of the
Company and the holder of that number of restricted stock units and performance
stock units of the Company, in each case, as set forth on the signature page of
this Agreement.

WHEREAS, as a condition and inducement to the willingness of Parent and the
Merger Sub to enter into the Merger Agreement, the Shareholder (in the
Shareholder’s capacity as such) has agreed to enter into this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earliest to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to Section 7
thereof, (ii) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement, (iii) such
date and time as the Merger Agreement shall have been validly amended to provide
for a decrease in the Merger Consideration and (iv) such date and time as
(x) the Company Board Recommendation or the Parent Board Recommendation shall
have been withdrawn, modified, qualified or amended, in each case in accordance
with the provisions of Section 5.3 or Section 5.4, as applicable, of the Merger
Agreement, or (y) Parent or the Company, as the case may be, shall have
recommended a Parent Acquisition Proposal or Company Acquisition Proposal, as
applicable, with respect to such party, in each case in accordance with the
provisions of Section 5.3 or Section 5.4, as applicable, of the Merger
Agreement.

 

1



--------------------------------------------------------------------------------

(b) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(c) “Shares” shall mean (i) all equity securities of the Company (including all
Company Shares and shares of Company Preferred Stock, all Company Stock Options,
all Company RSUs, all Company PSUs and all other rights to acquire Company
Shares) owned by the Shareholder as of the date hereof, and (ii) all additional
equity securities of the Company (including all Company Shares and shares of
Company Preferred Stock, all Company Stock Options, all Company RSUs, all
Company PSUs and all other rights to acquire Company Shares) of which the
Shareholder acquires ownership during the period from the date of this Agreement
through the Expiration Date (including by way of stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares and the like).

(d) “Transfer” A Person shall be deemed to have effected a “Transfer” of a Share
if such Person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer, tender of or disposition of such Share or any
interest therein.

2. Transfer of Shares.

(a) Transfer Restrictions. The Shareholder shall not Transfer (or cause or
permit the Transfer of ) any of the Shares, or enter into any agreement relating
thereto, except (i) by selling already-owned Shares either to pay the exercise
price upon the exercise of a Company Stock Option or to satisfy the
Shareholder’s tax withholding obligation upon the exercise of a Company Stock
Option, in each case as permitted by any Company Stock Plan, (ii) transferring
Shares to Affiliates, immediate family members, a trust established for the
benefit of the Shareholder and/or for the benefit of one or more members of the
Shareholder’s immediate family or charitable organizations or upon the death of
the Shareholder, provided that, as a condition to such Transfer, the recipient
agrees to be bound by this Agreement and delivers a Proxy (as defined below) in
the form attached hereto as Exhibit A, (iii) any Transfers pursuant to a Rule
10b5-1 plan of the Shareholder that is in existence on the date hereof or
(iv) with Parent’s prior written consent. Any Transfer, or purported Transfer,
of Shares in breach or violation of this Agreement shall be void and of no force
or effect.

(b) Transfer of Voting Rights. The Shareholder shall not deposit (or cause or
permit the deposit of) any Shares in a voting trust or grant any proxy or enter
into any voting agreement or similar agreement in contravention of the
obligations of the Shareholder under this Agreement with respect to any of the
Shares.

3. Agreement to Vote Shares.

(a) At every meeting of the shareholders of the Company, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the shareholders of Company, the Shareholder (in the Shareholder’s
capacity as such), to the extent not voted by the Person(s) appointed under the
Proxy, shall, or shall cause the holder of record on any applicable record date
to, vote all Shares that are then-owned by such Shareholder and entitled to vote
or act by written consent:

(i) in favor of the adoption of the Merger Agreement, and in favor of each of
the other actions contemplated by the Merger Agreement and any action required
in furtherance thereof;

 

2



--------------------------------------------------------------------------------

(ii) in favor of any adjournment of such meeting, if necessary, to permit
further solicitation and vote of proxies if there are insufficient votes at the
time of such meeting to approve the adoption of the Merger Agreement;

(iii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Merger Agreement or the Merger or any
other transactions contemplated by the Merger Agreement; and

(iv) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of or involving the Company or any of the
Company Subsidiaries, (B) any sale, lease or transfer of all or substantially
all of the assets of the Company or any of the Company Subsidiaries, (C) any
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any of the Company Subsidiaries, (D) any material change in the
capitalization of the Company or any of the Company Subsidiaries, or the
corporate structure of the Company or any of the Company Subsidiaries, (E) any
Company Acquisition Proposal, or (F) any other action that is intended, or would
reasonably be expected to, materially impede, interfere with, delay, postpone,
discourage or adversely affect the Merger or any other transactions contemplated
by the Merger Agreement.

The Shareholder shall retain at all times the right to vote its Shares in its
sole discretion and without any other limitation on those matters other than
those set forth in clauses (i), (ii), (iii) and (iv) that are at any time or
from time to time presented for consideration to the Company’s shareholders
generally.

(b) In the event that a meeting of the shareholders of the Company is held, the
Shareholder shall, or shall cause the holder of record of the Shares on any
applicable record date to, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of establishing a quorum.

(c) The Shareholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

4. Agreement Not to Exercise Appraisal Rights. The Shareholder shall not
exercise, and hereby irrevocably and unconditionally waives, any statutory
rights (including under Chapter 13 of the CCC) to demand appraisal of any Shares
that may arise in connection with the Merger. Notwithstanding the foregoing,
nothing in this Section 4 shall constitute, or be deemed to constitute, a waiver
or release by the Shareholder of any claim or cause of action against Parent or
the Merger Sub to the extent arising out of a breach of this Agreement or the
Merger Agreement by Parent.

 

3



--------------------------------------------------------------------------------

5. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall limit or restrict Shareholder from
acting in his capacity as a director or officer of the Company or fulfilling the
obligations of such office, including by voting, in his capacity as a director
of the Company, in the Shareholder’s sole discretion on any matter (it being
understood that this Agreement shall apply to the Shareholder solely in the
Shareholder’s capacity as a Shareholder of the Company), including with respect
to Section 5.3 of the Merger Agreement. In this regard, the Shareholder shall
not be deemed to make any agreement or understanding in this Agreement in the
Shareholder’s capacity as a director or officer of the Company, including with
respect to Section 5.3 of the Merger Agreement.

6. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Shareholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Shares.

7. Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to Parent as follows:

(a) Power; Binding Agreement. The Shareholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform the Shareholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Shareholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent and
the Merger Sub, constitutes a valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms, except that
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting or relating to
creditors’ rights generally and is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or law).

(b) No Conflicts. None of the execution and delivery by the Shareholder of this
Agreement, the performance by the Shareholder of his obligations hereunder or
the consummation by the Shareholder of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Shareholder is
a party or by which the Shareholder may be bound, including any voting agreement
or voting trust, except for violations, breaches or defaults that would not in
any material respect impair or adversely effect the ability of the Shareholder
to perform its obligations under this Agreement, or (ii) violate any order,
writ, injunction, decree, judgment, statute, rule, or regulation applicable to
the Shareholder.

 

4



--------------------------------------------------------------------------------

(c) Ownership of Shares. The Shareholder (i) is the sole beneficial owner of the
Company Shares set forth on the signature page of this Agreement, all of which
are free and clear of any liens, adverse claims, charges, security interests,
pledges or options, proxies, voting trusts or agreements, understandings or
agreements, or any other rights or encumbrances whatsoever (“Encumbrances”),
(ii) is the sole holder of the Company Stock Options that are exercisable for
the number of Company Shares set forth on the signature page of this Agreement,
all of which Company Stock Options and Company Shares issuable upon the exercise
of such Company Stock Options are, or in the case of Company Shares received
upon exercise of an option after the date hereof will be, free and clear of any
Encumbrances, (iii) is the sole holder of the Company RSUs and Company PSUs that
are set forth on the signature page of this Agreement, all of which Company
RSUs, Company PSUs and Company Shares issuable upon the settlement of such
Company RSUs and Company PSUs are, or in the case of Company Shares received
upon settlement of a Company RSU or Company PSU after the date hereof will be,
free and clear of any Encumbrances, and (iv) except as set forth on the
signature page to this Agreement, does not own, beneficially or otherwise, any
securities of the Company other than the Company Shares, Company Stock Options,
and the Company Shares issuable upon the exercise of such Company Stock Options,
Company RSUs and Company PSUs, and the Company Shares issuable upon the
settlement of such Company RSUs and Company PSUs, set forth on the signature
page of this Agreement.

(d) Voting Power. The Shareholder has or will have sole voting power with
respect to all of the Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities laws and
the terms of this Agreement.

(e) No Finder’s Fees. No broker, investment banker, financial advisor, finder,
agent or other Person is entitled to any broker’s, finder’s, financial adviser’s
or other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Shareholder in his or her capacity as
such.

(f) Reliance by Parent. The Shareholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Shareholder’s
execution and delivery of this Agreement.

8. Certain Restrictions. The Shareholder shall not, directly or indirectly, take
any voluntary action that would make any representation or warranty of the
Shareholder contained herein untrue or incorrect in any material respect.

9. Disclosure. The Shareholder shall permit Parent to publish and disclose in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent reasonably determines to be necessary or
desirable in connection with the Merger and any transactions related to the
Merger, the Shareholder’s identity and ownership of Shares and the nature of the
Shareholder’s commitments, arrangements and understandings under this Agreement.

10. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares. Except as provided in this Agreement, all rights,
ownership and economic benefits relating to the Shares shall remain vested in
and belong to the Shareholder.

11. Further Assurances. Subject to the terms and conditions of this Agreement,
upon request of Parent, the Shareholder shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill such Shareholder’s obligations under this
Agreement.

 

5



--------------------------------------------------------------------------------

12. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, in
furtherance of this Agreement, the Shareholder hereby authorizes the Company or
its counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares of the Shareholder (and that this
Agreement places limits on the voting and transfer of such Shares).

13. Termination. This Agreement and the Proxy, and all rights and obligations of
the parties hereunder and thereunder, shall terminate and shall have no further
force or effect as of the Expiration Date. Notwithstanding the foregoing,
nothing set forth in this Section 13 or elsewhere in this Agreement shall
relieve either party hereto from liability, or otherwise limit the liability of
either party hereto, for any intentional breach of this Agreement prior to such
termination. This Section 13 and Sections 1, 5, and 14 (as applicable) shall
survive any termination of this Agreement.

14. Miscellaneous.

(a) Validity. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible, in a mutually acceptable manner,
in order that the actions set forth herein be consummated as originally
contemplated to the fullest extent possible.

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties (whether by operation of law or otherwise)
without prior written consent of the other.

(c) Amendments; Waiver. This Agreement may not be amended, except by an
instrument in writing signed by each of the parties hereto. Any party hereto may
(a) extend the time for the performance of any obligation or other act of any
other party hereto, (b) waive any inaccuracy in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any agreement of any other party
or any condition to its own obligations contained herein. Any such extension or
waiver will be valid if set forth in an instrument in writing signed by the
party or parties to be bound thereby.

(d) Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms hereof or were otherwise breached. It
is accordingly agreed by the parties hereto that the parties are entitled to
immediate injunction or injunctions, without the necessity of proving the
inadequacy of damages as a remedy and without the necessity of posting any bond
or other security, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any U.S. federal court or any
state court having jurisdiction, in addition to any other remedy to which the
parties may be entitled at law or in equity.

 

6



--------------------------------------------------------------------------------

(e) Notices. All notices, requests, claims, demands and other communications
hereunder will be in writing and will be given and be deemed to have been duly
given if delivered personally (notice deemed given upon receipt), by facsimile
(notice deemed given upon confirmation of receipt), sent by a nationally
recognized overnight courier service such as Federal Express (notice deemed
given upon receipt of proof of delivery) or mailed by registered or certified
mail, return receipt requested (notice deemed given upon receipt) to the
respective parties at the following addresses (or at such other address for a
party as will be specified in a notice given in accordance with this
Section 14(e)):

If to Parent:

Lam Research Corporation

4650 Cushing Parkway

Fremont, California 94538

Facsimile: +1 510 572 2876

Attention: Sarah A. O’Dowd, Chief Legal Officer

E-mail:      Sarah.O’Dowd@lamresearch.com

with a copy to:

Jones Day 1755 Embarcadero Road

Palo Alto, California 94303

Facsimile: +1 650 739 3900

Attention: Daniel R. Mitz

      Christopher J. Hewitt

      Timothy G. Hoxie

E-mail:     drmitz@jonesday.com

      cjhewitt@jonesday.com

      tghoxie@jonesday.com

If to the Shareholder:

Richard Hill

c/o Novellus Systems, Inc.

4000 North First Street

San Jose, California 95134

Facsimile: (408) 432-5224

Attention:  Richard Hill

Email:        Richard.hill@novellus.com

 

7



--------------------------------------------------------------------------------

with copies to:

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105

Facsimile: +1 415 268 7522

Attention: Robert S. Townsend

       Brandon C. Parris

E-mail:      RTownsend@mofo.com

       BParris@mofo.com

and to:

Manatt, Phelps & Phillips, LLP

1841 Page Mill Road, Suite 200

Palo Alto, California 94304

Facsimile: +1 650 213 0260

Attention: David W. Herbst

E-mail:     dherbst@manatt.com

(f) No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

(g) No Third Party Beneficiaries. This Agreement will be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to, or will confer upon, any other person any
right, benefit or remedy of any nature whatsoever, under or by reason of this
Agreement.

(h) Governing Law; Submission to Jurisdiction. The formation, construction, and
performance of this Agreement, including the rights and duties of the parties
hereunder, shall be construed, interpreted, governed, applied and enforced in
accordance with the laws of the State of Delaware applicable to agreements
entered into and performed entirely therein by residents thereof, without regard
to any provisions relating to choice of laws among different jurisdictions. All
actions and proceedings arising out of or relating to this Agreement will be
heard and determined in the Delaware Court of Chancery. The parties hereto
hereby (a) submit to the exclusive jurisdiction of the Delaware Court of
Chancery for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the Transactions may not be enforced in or
by any of the above-named courts.

(i) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

8



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement and the Proxy constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.

(k) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect or be deemed to affect the meaning or
interpretation of this Agreement.

(l) Expenses. All fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs and expenses.

(m) Counterparts. This Agreement may be executed and delivered (including by
facsimile or other form of electronic transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed will be deemed to be an original but all of which taken together will
constitute one and the same agreement. Signatures to this Agreement transmitted
by facsimile transmission, by electronic mail in PDF form, or by any other
electronic means designed to preserve the original graphic and pictorial
appearance of a document, will be deemed to have the same effect as physical
delivery of the paper document bearing the original signatures.

(n) No Obligation to Exercise Options or Warrants. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall obligate the
Shareholder to exercise any Company Stock Option, warrant or other right to
acquire any Company Shares.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

LAM RESEARCH CORPORATION     SHAREHOLDER By:   /s/ Stephen G. Newberry     By:  
/s/ Richard Hill Name:   Stephen G. Newberry     Name:   Richard Hill Title:  
Chief Executive Officer            

Shares beneficially owned as of

December 13, 2011:

 

157,692 Company Shares

 

1,223,910 Company Shares issuable upon exercise of outstanding options

 

75,765 Company Shares issuable upon settlement of restricted stock units

 

141,978 Company Shares issuable upon settlement of performance stock units

**** VOTING AGREEMENT ****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned Shareholder (the “Shareholder”) of Novellus Systems, Inc., a
California corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints Lam Research Corporation, a Delaware
corporation (“Parent”), acting through any of its Chief Executive Officer, Chief
Financial Officer or General Counsel, as the sole and exclusive attorneys and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of the Company that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or equity securities of the Company
issued or issuable in respect thereof on or after the date hereof (collectively,
the “Shares”) in accordance with the terms of this Irrevocable Proxy until the
Expiration Date (as defined below); provided, however, that such proxy and
voting and related rights are expressly limited to the matters discussed in
clauses (i) through (iii) in the fourth paragraph of this Irrevocable Proxy, and
provided further that in the event of a Transfer of Shares in public sales
otherwise permitted under Section 2(a)(i) and (iii) of the Voting Agreement as
defined below, this Irrevocable Proxy will cease to apply to the Shares so
Transferred to the extent (but only to the extent) that the Shareholder no
longer has the right to vote such Shares. Upon the undersigned’s execution of
this Irrevocable Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until after the Expiration
Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and between Parent and the undersigned
Shareholder (the “Voting Agreement”), and is granted as a condition and
inducement to the willingness of Parent, BLMS Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”) to enter into that certain
Agreement and Plan of Merger of even date herewith (as it may be amended from
time to time, the “Merger Agreement”), among Parent, Merger Sub and the Company.
The Merger Agreement provides for, among other things, the merger of Merger Sub
with and into the Company (the “Merger”) with the Company continuing as the
surviving corporation of the Merger and pursuant to which all outstanding shares
of capital stock of the Company will be converted into the right to receive the
consideration set forth in the Merger Agreement (the “Merger Consideration”).

As used herein, the term “Expiration Date” shall mean the earliest to occur of
(i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to Section 7 thereof, (ii) such date and time as the Merger
shall become effective in accordance with the terms and provisions of the Merger
Agreement, (iii) such date and time as the Merger Agreement shall have been
validly amended to provide for a decrease in the Merger Consideration and
(iv) such date and time as (x) the Company Board Recommendation or the Parent
Board Recommendation shall have been withdrawn, modified, qualified or amended,
in each case in accordance with the provisions of Section 5.3 or Section 5.4, as
applicable, of the Merger Agreement, or (y) Parent or the Company, as the case
may be, shall have recommended a Parent Acquisition Proposal or Company
Acquisition Proposal, as applicable, with respect to such party, in each case in
accordance with the provisions of Section 5.3 or Section 5.4, as applicable, of
the Merger Agreement.

 

A-1



--------------------------------------------------------------------------------

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
shareholders of the Company and in every written consent in lieu of such
meeting:

(i) in favor of the adoption of the Merger Agreement, and in favor of each of
the other actions contemplated by the Merger Agreement and any action required
in furtherance thereof;

(ii) in favor of any adjournment of such meeting, if necessary, to permit
further solicitation and vote of proxies if there are insufficient votes at the
time of such meeting to approve the adoption of the Merger Agreement;

(iii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Merger Agreement or the Merger or any
other transactions contemplated by the Merger Agreement; and

(iv) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of or involving the Company or any of the
Company Subsidiaries, (B) any sale, lease or transfer of all or substantially
all of the assets of the Company or any of the Company Subsidiaries, (C) any
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any of the Company Subsidiaries, (D) any material change in the
capitalization of the Company or any of the Company Subsidiaries, or the
corporate structure of the Company or any of the Company Subsidiaries, (E) any
Company Acquisition Proposal with respect to the Company or (F) any other action
that is intended, or would reasonably be expected to, materially impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any other transactions contemplated by the Merger Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned Shareholder may vote the Shares in its sole
discretion on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and permitted assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

A-2



--------------------------------------------------------------------------------

Dated: December     , 2011     SHAREHOLDER       By:    

 

Name:    

***** IRREVOCABLE PROXY ****

 

A-3